In an action for a declaratory judgment, plaintiffs appeal from a judgment of the Supreme Court, Nassau County, dated December 19, 1975, which, after a nonjury trial, declared that the zoning ordinance of the Town of Oyster Bay was valid and constitutional as applied to plaintiffs’ properties. Judgment affirmed, with costs. Special Term properly found that the zoning ordinance was constitutional as applied to plaintiffs’ properties. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.